Citation Nr: 0118831	
Decision Date: 07/19/01    Archive Date: 07/24/01	

DOCKET NO.  99-08 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

A January 1998 RO decision granted service connection for 
PTSD and assigned a 30 percent evaluation.  The veteran 
requested and was afforded a hearing in July 1998 relating to 
an increase in the 30 percent evaluation assigned for his 
PTSD.  An August 1998 RO decision continued the 30 percent 
evaluation.  In September 1998, the veteran submitted a 
notice of disagreement with the 30 percent evaluation 
assigned.  A statement of the case was issued in February 
1999.  In May 1999, the veteran submitted his substantive 
appeal.  Since the veteran's substantive appeal was not 
submitted in a timely manner with respect to the January 1998 
decision, i.e., within one year of the date of notification 
of the January 1998 RO decision or 60 days of the issuance of 
the February 1999 statement of the case, whichever was later, 
the substantive appeal was not a timely appeal of that 
decision.  However, it does constitute a timely substantive 
appeal with respect to the August 1998 RO decision.


REMAND

The record reflects that the most recent VA examination 
afforded the veteran was in October 1997.  In the veteran's 
substantive appeal, received in May 1999, the veteran recites 
various complaints that do not appear to have been reported 
at the time of the prior examination.  A January 1999 VA 
outpatient treatment record reflects that the veteran was 
referred to the mental health clinic to resume treatment and 
for followup.  It does not appear that an attempt has been 
made to obtain these records.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the VA Medical 
Center in Little Rock and request copies 
of all records relating to treatment of 
the veteran for PTSD from January 1999 
until the present.

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of his service-connected 
PTSD.  All necessary tests and studies 
should be accomplished and all clinical 
manifestations reported in detail.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner should 
report a multiaxial diagnosis, 
identifying all current psychiatric 
disorders, and offer an opinion of the 
extent to which the veteran's service-
connected PTSD interferes with his 
ability to establish and maintain 
relationships as well as any reduction in 
reliability and productivity.  An opinion 
should also be offered as to the extent 
to which the PTSD interferes with the 
veteran's ability to obtain and retain 
gainful employment.  The examiner should 
indicate the veteran's overall 
psychological, social and occupational 
functioning using the Global Assessment 
of Functioning (GAF) scale provided in 
the Diagnostic and Statistical Manual of 
Mental Disorders, 4th edition, and assign 
a GAF score that reflects the veteran's 
impairment due to his PTSD.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

3.  Then, after ensuring that the VCAA 
has been complied with, the RO should 
readjudicate the issue on appeal.

4.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




